
	
		I
		112th CONGRESS
		2d Session
		H. R. 5923
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to establish a
		  grant program to eradicate non-native constrictor snakes from ecosystems in
		  which they exist in sustainable populations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Non-Native Animals from
			 Killing Endangered Species Act.
		2.PurposesThe purposes of this Act are—
			(1)to eradicate
			 non-native constrictor snakes from ecosystems in which they exist in
			 sustainable populations; and
			(2)to prevent
			 non-native constrictor snakes from establishing or expanding sustainable
			 populations in ecosystems that can support such populations.
			3.Eradication and
			 Control Program
			(a)Grant
			 authoritySubject to the
			 availability of appropriations, the Secretary of the Interior (in this Act
			 referred to as the Secretary) shall establish a program to award
			 grants to organizations that operate or will operate programs that use dogs
			 that are trained to detect non-native constrictor snakes in order to carry out
			 the purposes in section 2.
			(b)ApplicationAny
			 organization seeking a grant under this section shall submit an application to
			 the Secretary at such time and containing such information as the Secretary may
			 reasonably require, including a description of the program it operates or will
			 operate to carry out the purposes in section 2.
			(c)CoordinationIn implementing the grant program under
			 this section, the Secretary shall coordinate with—
				(1)the chief
			 executive of the State in which any organization that receives a grant under
			 this section operates or will operate; and
				(2)the head of any
			 other appropriate entity, such as the chairperson of the South Florida
			 Ecosystem Restoration Task Force.
				(d)Cost
			 share
				(1)Federal
			 ShareThe Federal share of
			 the costs of any program operated by an organization that receives a grant
			 under this section to carry out the purposes in section 2 may not exceed 50
			 percent of the total costs of the program.
				(2)In-kind
			 contributionsThe non-Federal share of the costs of the program
			 may include in-kind contributions of materials or services.
				(e)Administrative
			 expensesAny organization
			 that receives a grant under this section may reserve not more than 5 percent of
			 the grant funds for administrative expenses.
			(f)Reports
				(1)OrganizationAny organization that receives a grant
			 under this section shall submit a report to the Secretary on such
			 organization’s progress in achieving the purposes in section 2 at such time and
			 including such additional information as the Secretary may reasonably require.
				(2)SecretaryNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter through fiscal year 2017, the Secretary shall submit a report to
			 Congress on the progress made by each organization receiving a grant under this
			 section in achieving the purposes in section 2.
				(g)Non-Native
			 constrictor snakes definedIn this Act, the term non-native
			 constrictor snakes means the following species:
				(1)Any species listed
			 in section 16.15(a) of title 50, Code of Federal Regulations.
				(2)Python reticulates
			 (reticulated python).
				(3)Eunectes murinus
			 (green anaconda).
				(4)Eunectes beniensis
			 (Beni or Bolivian anaconda).
				(5)Eunectes
			 deschauenseei (DeSchauensee’s anaconda).
				(6)Boa constrictor.
				4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this Act $4,000,000
			 for each of fiscal years 2013 through 2016.
		
